Citation Nr: 1008669	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to service connection for bipolar disorder.

The Veteran's claim was remanded by the Board in March 2009 
and has been returned for further appellate action.  


FINDING OF FACT

There is no nexus between the Veteran's current psychiatric 
disorders and his service.  


CONCLUSION OF LAW

A current acquired psychiatric disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In a letter issued in August 2003, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 Dingess 
letter was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA psychiatric examination 
in January 2008 for his service connection claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bipolar or major 
depressive disorder, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records show that the Veteran was treated 
for situational reaction of adolescence in September 1954 
when it was noted that he had difficulty with authority and 
was angered by various aspects of military life.  He received 
a psychiatric examination in March 1955 where the examiner 
noted that the Veteran appeared to be somewhat immature and 
sensitive and had difficulty with authority.  However, the 
examiner noted that the difficulties were mild, diagnosed 
"normal range with immaturity features", and concluded that 
he was fit for service.  In July 1955, the Veteran was seen 
twice for acute anxiety reaction.  The Veteran's separation 
examination was negative for any psychological condition.  

The next evidence of psychological treatment came in January 
1968, approximately 12 years after service when the Veteran 
was treated for nervousness, tension, and attempted suicide 
by drug overdose.  The physician noted that to his knowledge 
the Veteran had not received previous treatment for this or 
similar conditions.  The diagnosis was acute, moderate 
depressive reaction.
    
Beginning in 1994, the Veteran was regularly treated for 
depressed mood on a fairly regular basis and was diagnosed 
consistently with major depressive disorder and/or dysthymic 
disorder.  Then, in June 2003, a VA physician noted a history 
of psychiatric problems and a previous diagnosis of bipolar 
disorder based on the Veteran's report of history.  The 
physician diagnosed bipolar disorder, depressed phase.  
However, in a separate treatment note by a different examiner 
dated that same day in June 2003, recurrent major depressive 
disorder with mild psychotic features and alcohol and 
nicotine dependence in full, sustained remission was also 
diagnosed and there was no indication of bipolar disorder.  
The record is negative for any other treatment or diagnosis 
of bipolar disorder and the Veteran was continuously treated 
thereafter for depressive disorder.  

The Veteran received a VA examination in January 2008 where 
the claims file was reviewed and the examiner described the 
Veteran's in-service psychiatric treatment.  The examiner 
noted that situational reaction of adolescence which was 
diagnosed in service was now referred to as adjustment 
disorder.  After examining the Veteran and reviewing his 
history and reported symptoms, the VA examiner concluded that 
while it's likely that the Veteran had an acute anxiety 
reaction while in service, he did not current have an anxiety 
disorder and the Veteran denied current anxiety or panic 
symptoms.  

In relation to bipolar disorder, the January 2008 examiner 
found that the Veteran did not have current bipolar disorder, 
that he was not taking any medications for bipolar disorder, 
and that there was no evidence of treatment, symptoms, or a 
diagnosis of bipolar disorder in service.  

The Veteran did, however, have current depressive symptoms 
consistent with dysthymia.  The examiner concluded that the 
Veteran's current depressive disorder was not cause by or the 
result of his active duty service.  He reasoned that there 
was no evidence of treatment, symptoms, or a diagnosis of a 
depressive disorder during service.  The Veteran had an acute 
episode of anxiety reaction and his depressive symptoms did 
not begin until well after service.  

Analysis

While it is true that the Veteran had psychiatric treatment 
in service, the treatment was reportedly for acute, non-
chronic anxiety and adjustment disorder.  The post-service 
evidence does not contain findings of anxiety disorder or 
situational reaction.  

In fact, the Veteran's most recent diagnoses have been of 
major depressive disorder and dysthymic disorder which were 
not reported until well after service.  

Furthermore, the Veteran has not reported a continuity of 
symptomatology since service as complaints of a current 
psychiatric disorder did not begin until 12 years after 
service, and he has not reported any specific symptomatology 
during the 12 year period.  He and his representative have 
noted the long history of psychiatric symptomatology dating 
back to service, but have not accounted for the gap between 
the reportedly acute findings in service and first post-
service treatment.  It is noted that at one point the Veteran 
asked the RO to seek VA outpatient treatment records since 
1956, but he did not actually report any symptoms or 
psychiatric treatment during the period from 1956 to 1968, 
and no records of such treatment were found.

The Veteran obviously disputes the opinions of the in-service 
treatment providers who found the symptoms to be acute and 
the VA examiner who found no link between the current 
disability and the symptoms identified in service.  His 
opinion is of less probative weight than those of the mental 
health professionals.  As a layman, without the appropriate 
medical training and expertise, he lacks the expertise needed 
to provide a competent opinion that the symptoms identified 
in service were manifestations of the currently diagnosed 
psychiatric disability.  Cf. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

The most probative evidence concerning the etiology of the 
Veteran's current psychiatric condition is the negative 
opinion provided by the VA psychiatrist who provided the 
January 2008 examination.  The examiner concluded that the 
Veteran's currently diagnosed depressive disorder and 
dysthymic disorder were not related to the symptomatology 
identified in service or otherwise caused by or the result of 
active duty service.  The opinion reflected consideration of 
an accurate history and was supported by reasons for its 
conclusions.  

As the weight of the evidence is against a finding of service 
connection for an acquired psychiatric disorder, including 
bipolar disorder, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder is denied.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


